Motion Granted; Order filed September 5, 2013




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00176-CV
                                    ____________

         IN THE ESTATE OF BILLIE LEE MARTIN, DECEASED




                   On Appeal from the County Court at Law
                            Waller County, Texas
                        Trial Court Cause No. P09-52

                                     ORDER

      The clerk’s record was filed July 31, 2013. Appellant filed a motion to
correct and supplement the clerk’s record. The record does not contain:

      • Order Appointing Temporary Administrator and Granting Temporary Letters of
      Administration, filed July 16, 2009 (Ex. 1, item a; Ex. 2, item a; Ex. 3, item a);

      • James Raymond’s Notice of Appeal, filed August 3, 2012 (Ex. 2, item gg);

      • 13 Applications to Pay Appointee Fees, filed on May 22, 2012;

      • 13 Orders to Pay Appointees Fees, signed on September 25, 2012 (Ex. 3, item
      hh);
      • Motion to Reconsider Orders to Pay Appointee Fees, filed October 23, 2012 (Ex.
      3, item ii);

      • Objection to Kim Oppenheim and Rachel Martin’s Motion to Reconsider Orders
      to Pay Appointee Fees, filed on November 16, 2012 (Ex. 3, item jj);

      • Order on Motion to Reconsider Orders to Pay Appointee Fees, signed on
      December 5, 2012 (Ex. 3, item kk);

      • James Raymond’s Request for Preparation of the Clerk’s Record (in connection
      with the December 21, 2012 Notice of Appeal) (Ex. 3, item mm); and

      • The Court’s Docket Sheet (Ex. 2, item ii; Ex. 3, item nn).

      The Waller County District Clerk is directed to file a supplemental clerk’s
record on or before October 7, 2013, containing the above-listed items. The Clerk
is further directed to correct the Clerk’s Record index, pagination, and electronic
bookmarks to conform with 14th Court of Appeals Local Rule 2.2.b.

      If the omitted items are not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted items are not a part of the case file.



                                  PER CURIAM